                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

REDHAWK HOLDINGS CORP.                                     CIVIL ACTION
AND BEECHWOOD PROPERTIES LLC

VERSUS                                                     NO. 17-819

DANIEL J. SCHRIEBER AND                                    SECTION "B"(2)
SCHREIBER LIVING TRUST DTD 2/08/95

                           ORDER AND REASONS

     Defendant filed a motion to enforce          settlement agreement,

alleging    that   plaintiff    breached   its   obligations   under    the

settlement agreement. Rec. Doc. 151. Plaintiff timely filed a

response in opposition. Rec. Doc. 157. For the reasons discussed

below,

     IT IS ORDERED that the motion to enforce the settlement

agreement is GRANTED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

  This case is about an unsuccessful business venture between two

experienced businessmen. The unsuccessful business venture, and

some personal issues, led to this litigation. The facts surrounding

the venture are summarized in a previously issued order (Rec. Doc.

122). Many of the facts and procedural history in this case do not

bear on the analysis of the instant motion, those relevant to the

instant motion are summarized here.

  Originally, plaintiffs, RedHawk Holdings Corp.(“RedHawk”)and

Beechwood    Properties   LLC    (“Beechwood”,)    filed    suit   against


                                     1
defendants,    Daniel    J.    Schreiber    (“Schreiber”)       and    Schreiber

Living Trust DTD 2/08/95 (“Schreiber Trust”), for securities fraud

under 10B and 20 of the Exchange Act and SEC Rule 10b-5, securities

fraud under sections 18 and 20 of the Exchange Act, fraud under

state law, breach of contract , unjust enrichment, and breach of

fiduciary    duties.    Rec.    Doc.   1.   Schreiber     thereafter    filed   a

counterclaim against plaintiffs alleging unlawful interferences

with his ability to transfer his shares of stock in RedHawk. Rec.

Doc. 49.

   In October 2018, this court granted Schreiber’s motion for

summary judgment dismissing all of RedHawk and Beechwood’s claims

against Schreiber. See Rec. Doc. 122. In January 2019, this court

denied RedHawk and Beechwood’s motion for new trial and motion to

dismiss    Schreiber’s   counterclaims       for   lack    of   subject   matter

jurisdiction. Rec. Doc. 143 and 144.

  On February 6, 2019 this court entered an order of dismissal

after being advised by counsel for the parties that a compromise

was reached between parties. Rec. Doc. 150. Parties later signed

a settlement agreement and release. Rec. Doc. 151-2. Under the

settlement agreement, Schreiber would receive $250,000 and was

issued two non-interest-bearing promissory notes in the amount of

$200,000 each in exchange for his shares in RedHawk. Id. The first

promissory note is due on or before September 6, 2020 and the

second promissory note is due on or before September 5, 2021. Rec.

                                        2
Doc. 151-2 at 2.       The settlement agreement also contains the

following provision;

     “6. Acceleration. Note 1 and Note 2 will also be subject
     to these terms:… (c)While any amounts are due to
     Schreiber, the Company agrees that if it issues any
     shares of any series or class for cash, it shall use 50%
     of all monetary proceeds received from the issuance to
     reduce the debts owed to Schreiber.” Rec. Doc. 151-2 at
     3-4.

  On September 16, 2019, RedHawk issued a Securities and Exchange

Commission (“SEC”) Form 8-K and contemporaneous press release

announcing   that   RedHawk   “completed         the    sale    of   $500,000    in

aggregate principal amount of new convertible notes”. Rec. Doc

151-3 at 4. The convertible notes issued mature five years from

the date of issuance and are convertible into shares of the

RedHawk’s common stock. Id. The contemporaneous press release also

announced    that   RedHawk   issued       a   number   of     warrants   to    the

purchasers of the convertible notes exercisable ten years from the

date of issuance for the purchase of an aggregate of $12,500,000

shares of RedHawk’s common stock. Id.

     Schreiber filed the instant motion seeking enforcement of the

settlement agreement’s acceleration clause alleging RedHawk was in

breach of the settlement agreement because RedHawk issued shares

for cash and failed to use 50% of the monetary proceeds to reduce

RedHawk’s debt to Schreiber. Rec. Doc. 151. RedHawk and Beechwood

filed a response to Schreiber’s motion to enforce arguing the

issuance of the notes and warrants did not trigger the settlement

                                       3
agreement’s acceleration clause because notes and warrants are not

shares. Rec. Doc. 157. Schreiber sought and was granted leave to

reply   in    which    Schreiber     further     argued       that   RedHawk    was     in

default. Rec. Doc. 161.

LAW AND ANALYSIS

Enforcement of Settlement Agreements

       Federal    courts      have   the    power     to enforce agreements        that

settle litigation pending before them. Eastern Energy, Inc. v.

Unico Oil & Gas, Inc., 861 F.2d 1379, 1380 (5th Cir. 1988).

“Although federal courts possess the inherent power to enforce

agreements       entered      into    in     settlement       of     litigation,       the

construction and enforcement of settlement agreements is governed

by the principles of state law applicable to contracts generally.”

Id. (citing Lockette v. Greyhound Lines, Inc., 817 F.2d 1182, 1185

(5th      Cir.         1987)).          Louisiana         law        demands       that

any settlement agreements be made in writing or recited in open

court, in which case the recitation shall be susceptible of being

transcribed from the record of the proceedings. La. Civ. Code art.

3071.

       The Court's role in interpreting contracts is to determine

the common intent of the parties. La. Civ. Code art.2045. In

determining      common       intent,      pursuant     to Louisiana      Civil    Code

article      2047,    words    and   phrases     used    in   contract    are     to    be

construed using their plain, ordinary and generally prevailing

                                             4
meaning,     unless     the      words       have    acquired    a    technical

meaning. See Henry v. South Louisiana Sugars Co-op., Inc., 957

So.2d 1275, 1277 (La.2007) (citing Cadwallader v. Allstate Ins.

Co., 848 So.2d 577, 580 (La.2003)). “When the words of a contract

are clear and explicit and lead to no absurd consequences, no

further interpretation may be made in search of the parties'

intent” and the agreement must be enforced as written. Hebert v.

Webre, 982   So.2d    770,    773–74     (La.2008)    citing    La.   Civ.   Code

art.2046.

     This    court    retained    jurisdiction,       through   the   order   of

dismissal, for all purposes including enforcing the settlement

agreement entered into by the parties. Rec. Doc. 150. It is

undisputed that the plaintiffs and the defendants entered into a

written compromise which included an acceleration clause that

requires RedHawk to use 50% of any monetary proceeds received from

the sale of shares to decrease its debt to Schreiber. The issue

before this court is whether RedHawk’s issuance of convertible

notes constitutes an issuance of shares thereby triggering the

acceleration clause.

Shares

     Shares are the units into which the proprietary interests in

a corporation are divided. La. R. S. § 12:1-140.

     A share of stock is simply one of the proportionate
     integers or units, the sum of which constitutes the
     capital stock of the corporation. In a broader sense, a

                                         5
     share of the capital stock may be defined as the interest
     or rights which the owner ... has in the management of
     the corporation, and in its surplus profits, and, on a
     dissolution, in all of its assets remaining after the
     payment of its debts.
Rousseau v. 3 Eagles Aviation, Inc., No. CIV.A. 02-0208, 2004 WL

1737920, at *4 (E.D. La.Aug. 3, 2004), aff'd, 130 F. App'x 687

(5th Cir. 2005) quoting Succession of Quintero, 209 La. 279, 24

So. 2d 589, 591 (La. 1945). Per Louisiana Revised Statute, shares

may be classified into classes or series by a corporation’s board

of directors. La. R. S. § 12:1-602.

     In interpreting the phrase “any shares of any series or class”

found   in   the   acceleration   clause   of   the   parties’   settlement

agreement, it is clear and explicit         that “any series or class”

refers directly to “shares”. The series or class refers explicitly

to the category of shares as indicated by the Louisiana Revised

Statute. Thus, to trigger the acceleration clause the convertible

notes issued by RedHawk need to be “a series or class of shares”.

Convertible notes and warrants are not a series or class of shares.

     A corporation may issue rights, options, or warrants for the

purchase of shares or other securities of the corporation. La. R.

S. § 12:1-624. The board of directors shall determine the terms

upon which the rights, options, or warrants are issued and the

terms, including the consideration, for which the shares or other

securities are to be issued. Id.




                                     6
     Schreiber argues that RedHawk’s sale of convertible notes and

stock warrants for $500,000 constitutes an issuance of shares for

cash. Rec. Doc. 151-1 at 6. Schreiber cites to a Middle District

of Louisiana case that uses Black’s Law Dictionary to explain,

“[a]“stock warrant” is a security “instrument granting the holder

a long-term (usu. a five-to ten-year) option to buy shares at a

fixed price. ” Tr. of FleetCor Techs. Licensee Tr. #1 v. Fleet

Fuel, Inc., No. CV 05-235-JJB, 2007 WL 9702206, at *1 (M.D. La.

Sept. 28, 2007) quoting BLACK'S LAW DICTIONARY 1441 (7th ed. 1999).

Schreiber further cites to a Southern District of New York case

which explains convertible notes;

     “A “convertible note” is a hybrid security with
     characteristics of both stocks and bonds. “Like bonds,
     convertible notes pay interest … and have a maturity
     date ...” However, “like stock, the price of convertible
     notes is more sensitive to the earnings prospects of the
     issuer than an ordinary bond because each note can be
     converted to equity.” If the price of a company's stock
     rises enough, it becomes advantageous to an investor in
     convertible notes to convert its notes into stock at the
     maturity date.”
Sharette v. Credit Suisse Int'l, 127 F. Supp. 3d 60, 70 (S.D.N.Y.

2015).

     Alternatively, RedHawk contends that convertible notes and

warrants are not shares and the issuance of both notes and warrants

is instead a debt of the company. Rec. Doc. 157. RedHawk insists

that unless, and until, the convertible notes are converted to

shares, RedHawk owes the amounts due under the notes. Id. at 16.



                                7
      In   light   of       the    party’s        arguments      and    the    meanings       and

purposes of notes and warrants, an issuance of convertible notes

and warrants is not an issuance of shares. To own shares is to

have ownership in a company; the owner of shares is a shareholder.

A holder of a convertible note or warrant is not a shareholder but

has the opportunity at a later, agreed upon date, to become a

shareholder. Shares are not issued on convertible notes or warrants

until the maturity date. When the maturity date on a convertible

note arrives, RedHawk must either pay the note along with accrued

interest or convert the note into equity at which time RedHawk

would then issue shares. A sale of a convertible note is not a

sale of shares.

      Likewise, shares are not sold when a corporation issues a

warrant. A warrant allows a holder to buy shares at a later date

for a specific price. In Helvering v. Southwest Consol. Corp., the

Supreme Court of the United States explained that a warrant holder

is not a shareholder. Helvering v. Sw. Consol. Corp., 315 U.S.

194, 201 (1942). The court stated that a warrant holder, unlike a

shareholder, “does not have, and may never acquire, any legal or

equitable    rights     in        shares     of       stock.”   Id.    quoting    Lisman       v.

Milwaukee,    L    S    &    W     R   Co,    161       F.   472,     480    (C.C.E.D.    Wis.

1908), aff'd, 170 F. 1020 (7th Cir. 1909). A holder of warrants is

not   a    shareholder,          and    he    cannot         assert    the    rights     of    a



                                                  8
shareholder; his rights are wholly contractual. Id. at 201. An

issuance of a warrant is not a sale of shares.

       Consequently, convertible notes and warrants are not a series

or    class   of   shares.   No    shares    are   issued   at   the   sale   of   a

convertible note nor are shares issued at the issuing of a warrant.

Thus, RedHawk’s sale of convertible notes and stock warrants for

$500,000 was not an issuance of shares which would trigger the

settlement agreement’s acceleration clause.

RedHawk’s is in default of the settlement agreement

     As discussed above, the sale the convertible notes and warrants

for $500,000 referenced in RedHawk’s SEC Form 8-K in September

2019 did not constitute an issuance of shares. Although it would

appear more reasonable for Redhawk to reduce its debt to Schreiber

when it first receives the funds from a sale of a convertible note,

the sale does not trigger the acceleration clause as the sale of

the note is not a sale of shares. However, at the moment RedHawk

converts a convertible note into shares, rather than pay the amount

due    on   the    note,   the    acceleration     clause   in   the   settlement

agreement is triggered requiring RedHawk to use 50% of all monetary

proceeds received from the issuance to reduce the debts owed to

Schreiber. Similarly, at the moment RedHawk allows a warrant holder

to exercise a warrant and issues shares, the settlement agreement’s

acceleration clause is also triggered. Once the note is converted

or the warrant is exercised a sale of shares has occurred. RedHawk

                                         9
does not have the luxury of using convertible notes or warrants to

evade the acceleration clause. Thus, when the shares are issued,

RedHawk must use 50% of all monetary proceeds received from the

initial sale of the note to reduce its debt to Schreiber.

    Schreiber asserts and provides RedHawk’s most recent 10-K and

10-Q filings which identify multiple instances in which RedHawk

has converted notes into equity by issuing shares rather than

paying the amounts due on notes. Schreiber emphasizes that he has

not received any payments towards the remaining notes owed by

RedHawk. Redhawk fails to address this issue. Upon review of the

8-K and 10-Q filings attached to the motion to enforce settlement,

RedHawk has converted at least $709,048 of convertible notes into

at least 171,313,575 shares. 1 In accordance with the settlement

agreement’s acceleration clause, RedHawk is obligated to use 50%

of those proceeds to reduce its debt to Schreiber. The use of 50%

of the proceeds would have successfully eliminated RedHawk’s debt

to Schreiber. RedHawk is in default of the settlement agreement.

    Because RedHawk has issued shares for cash, by converting notes

into equity, while amounts are due to Schreiber, RedHawk owes 50%



1 $41,250 of convertible notes, outstanding as of June 30, 2019, were converted
into 41,250,000 shares of common stock. Rec. Doc. 151-6 at 37. $76,068 of
convertibles notes were converted into 15,213,646 shares of common stock
subsequent to June 30, 2019. Rec. Doc. 151-6 at 41. $574,250 aggregate principal
amount of RedHawk’s convertible promissory notes were converted into 114,849,929
shares of common stock. Rec. Doc. 151-6 at 43. $17,480 of convertible notes
were converted into shares of common stock subsequent to September 30, 2019.
Rec. Doc. 161-1 at 13.


                                      10
of all monetary proceeds received from the sales to reduce the

debts owed to Schreiber. RedHawk is in default of the settlement

agreement.

     New Orleans, Louisiana this 2nd day of March, 2020


                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                               11
